Henry, J.,
Dissenting.—With the doctrine announced by the majority of the court in the foregoing opinion, in relation to the right of the circuit court to set aside verdicts and grant new trials, I find no fault; but I dissent from that portion of. the opinion which decides that the verdict of the jury was in accordance with the law and the facts of the case. It is conceded that Bircher’s lien had a priority over the mortgage held by relator. Under that lien he sold the property, and it did not sell for enough to pay his debt. Admitting that he was accountable for what the use of the property was worth, from the time he took possession to the date of. the sale, I hold that he was entitled to deduct from that sum an amount equal to the balance due on his debt and was liable to Nannie M.Wright only for the balance. The circuit court erred in not so declaring the law. The verdict was against this view of the law, and the circuit court committed no error in setting it aside.